Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
2. Claims 1, 5, 6, 21 have been amended. Claims 2-4, 8-10 are canceled. Claim 7 is withdrawn. 
Claims 1, 5, 6, 11-21 are under consideration. 

Claim Rejections - 35 USC § 112
3. (previous rejection, withdrawn) Claim 21 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant contends: claim 21 has been amended. 
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. (new rejection) Claims 1, 5, 6, 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the first vaccine is a plasmid vaccine”. Claims 5, 6, 11-21 depend on this claim.
As to claim 1, it is not clear if the antigens are all part of the same plasmid or are separate plasmids.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5. (previous rejection, maintained as to claims 1-5, 11-20; withdrawn as to claim 21) Claims 1-5, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US 20100166787; previously cited) in view of Gupta et al. (US 20080089909; previously cited).
See claims 1-5, 11-20 as submitted 1/11/2021. 
Applicant contends: the test that must be met has not been satisfied; the references must teach or suggest each and every element of the claims; rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art; claim 1 has been amended; the invention is based on the unexpected finding that vaccination with a first multivalent plasmid vaccine and boosting with a second single clade peptide vaccine resulted in four times more IFN-y+-secreting CD8+ T-cells than IFN- Y+-secreting CD4+ T-cells and higher IL-2+ -secreting CD4+ and CD8+ T-cells; a multi-clade DNA vaccine induced higher antibody titers that the recombinant protein vaccine alone; greater antibody levels were achieved with the multi-clade formulation; gp120 served as an effective boosting agent; nothing in Gupta et al. teaches or suggests that the combination would exhibit these superior results; Gupta et al. does not teach any specific regimens other than a DNA prime-Adenovirus boost; nor does Gupta et al. suggest increased B-cell response or improved neutralization breadth; one of ordinary skill in the art would have no expectation of arriving at the improved results.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.
In view of applicant’s amendments, it is noted that Weiner et al. also teaches or suggests: HIV-1 vaccine strategies [0227]; use of plasmids and plasmid products, including Gag4Y, or expression cassette encoding for a consensus sequence of the gag protein of HIV clades A, B, C, D [0270](as recited in claim 1(a)). 
Further, it is noted Weiner et al. also teaches: aspects of the invention provide methods of delivering the coding sequences of the protein on nucleic acid molecule such as plasmid, as part of recombinant vaccines and as part of attenuated vaccines, as isolated proteins or proteins part of a vector [0116]; aspects of the invention provide methods of delivering the coding sequences of the protein on nucleic acid molecule such as plasmid, as part of recombinant vaccines and as part of attenuated vaccines, as isolated proteins or proteins part of a vector [0168]; consensus sequences for HIV Subtype A Envelope protein, consensus sequences for HIV Subtype B Envelope protein, consensus sequences for HIV Subtype C Envelope protein, consensus sequences for HIV Subtype D Envelope protein; constructs which encode such proteins sequences, vaccines which comprise such proteins and/or nucleic acid molecules that encode such proteins, and methods of inducing anti-HIV immune responses [0011-0012](as recited in claim 5). As Weiner et al. already teaches or suggests multiclade cassette embodiment comprising consensus sequences of HIV clades A, B, C, D (gag, [0270]) as well as consensus sequences for HIV Subtype A Envelope protein, consensus sequences for HIV Subtype B Envelope protein, consensus sequences for HIV Subtype C Envelope protein, consensus sequences for HIV Subtype D Envelope protein, and constructs which encode such proteins sequences, vaccines which comprise such proteins and/or nucleic acid molecules that encode such proteins, and methods of inducing anti-HIV immune responses, the embodiment as recited in claim 5 is also considered to be obvious to one of ordinary skill in the art in view of the teachings of Weiner et al.
Weiner et al. also teaches, for example, SEQ ID NO: 17 (subtype B consensus Envelope protein sequence); including wherein vaccines include SEQ ID NO: 17 [0124-0125](as recited in claim 1(a)). Weiner et al. also teaches, for example, SEQ ID NO: 16 (subtype A consensus Envelope protein sequence [0120] (as read upon, and not excluded in claim 1(a) reciting “wherein the second vaccine comprises a single clade vaccine comprising at least one antigenic peptide, and wherein the at least one antigenic peptide is a HIV-1 subtype B consensus peptide” wherein “at least one” also comprises and does not exclude additional elements).
Weiner et al. also teaches vaccines including: wherein in some embodiments the immunogen is DNA vaccine; or a combination selected from the groups consisting of: one or more DNA vaccines, ... one or more protein subunit vaccines (such as SEQ ID NO: 17)[0167]. Weiner et al. also teaches or suggests a method of inducing an immune response; wherein in some embodiments methods include administering protein in combination with isolated nucleic acid molecule that encodes protein of the invention [0192].
Thus, a vaccine embodiment comprising: a first vaccine comprising a multi-clade vaccine comprising nucleic acid encoding a HIV-1 subtype A consensus antigen, a nucleic acid encoding a HIV-1 subtype B consensus antigen, a nucleic acid encoding a HIV-1 subtype C consensus antigen, and a nucleic acid encoding a HIV-1 subtype D consensus antigen, wherein the first vaccine is a plasmid vaccine; and a second vaccine comprising a single clade vaccine comprising at least one antigenic peptide, wherein the at least one antigenic peptide is HIV-1 subtype B consensus peptide is considered to be met and/or rendered obvious to one of ordinary skill in the art through the teachings of Weiner et al.
Weiner et al. does not teach the priming vaccine (as recited in claims 1, 14); boosting vaccine (as recited in claim 1); wherein the first vaccine is administered independently of the second vaccine (as recited in claim 11); wherein the first vaccine is administered at a first time, and wherein the first time is day 1 of a vaccination regimen (as recited in claim 12); wherein the first vaccine is administered at a second time, and wherein the second time is within 12 hours (as recited in claim 13); wherein the second vaccine is administered at least about 48 hours after the first vaccine (as recited in claims 15, 16); wherein the second vaccine is administered a second time at least about 48 hours after the first administration of the second vaccine (as recited in claims 17, 18); wherein the first vaccine is administered 2 times, each administration of the first vaccine being spaced in time from the other administrations of the first vaccine (as recited in claim 19); wherein the second vaccine is administered 2 times, each administration of the second vaccine being spaced in time from the other administrations of the second vaccine (as recited in claim 20).
Gupta et al. teaches: use of consensus nucleotide and protein sequences for HIV-1 Clade A antigens (abstract); methods of generating immune response against HIV-1 in a subject by administering such compositions [0003]; including use of viral vectors or plasmids when the aim is to express the transgenes of the invention [0078]; including wherein nucleotide sequences and/or antigens are administered in vivo where the aim is to produce an immunogenic response in a subject [0088],
(It is noted that the terms “subtype” and “clade” are considered in the art to be alternative terms. See Taylor et al. (“The Challenge of HIV-1 Subtype Diversity,” N Engl J Med 358(15): 1590-1602 (2008); previously cited) teaching that the virus is classifiable into distinct subtypes or clades (abstract)).
Gupta et al. also teaches wherein the nucleotide sequences and/or antigens of the invention are administered as components of an immunogenic composition; and may be used as one or more components of a vaccine against HIV-1 [0089].
Gupta et al. also teaches wherein dosages of the HIV-1 Clade A antigens, nucleic acids and expression vectors can be readily determined by those of skill in the art; the dosage can vary depending on the route of administration and the size of the subject; by measuring the immune response and adjusting the dosages as appropriate [0096]; immunization schedules include prime-boost regimens, especially DNA prime-adenovirus boost regimens; the immunogenic compositions can be the same or different for each immunization and the type of immunogenic composition, the route, and formulation of the immunogens can also be varied; it should be readily apparent to one of skill in the art that there are several permutations that are encompassed using the DNA, bacterial and viral expression vectors of the invention to provide priming and boosting regimens [0100](as recited in claims 1, 12, 14).
Gupta et al. also teaches the immunogenic compositions can be administered alone or can be co-administered or sequentially administered with other HIV immunogens and/or HIV immunogenic compositions [0102]; thereby providing multivalent or “cocktail” or combination compositions [0102]; the ingredients and manner (sequential or co-administration) of administration, as well as the dosages can be determined taking into consideration such factors
as the age, sex, weight, species and condition of the particular subject, and the route of administration [0102]; when used in combination, the other HIV immunogens can be administered at the same time or at different times as part of an overall immunization regime [0103](as recited in claims 11, 12, 13, 15, 16, 17, 18, 19, 20).
In view of such teachings, a regimen as claimed; further wherein immunogenic compositions can be administered alone or can be co-administered or sequentially administered with other HIV immunogens and/or HIV immunogenic compositions are considered to be rendered obvious to one of ordinary skill in the art by Gupta et al.
One of ordinary skill in the art would have been motivated to administer the first and second vaccines as taught by Weiner et al. with the method as taught by Gupta et al. Gupta et al. teaches a method of inducing immune response against HIV-1 comprising a prime-boost method of administering immunogenic compositions comprising administering nucleic acid (or plasmid) encoding HIV-1 consensus Clade (or subtype) A antigen and a second vaccine comprising protein (or antigenic peptide) of HIV-1 consensus Clade (or subtype) A antigen, as well as the benefit of using or including other HIV immunogens as part of a multivalent or cocktail combination composition, and regimens thereof. Weiner et al., which also teaches a method of inducing immune response against HIV-1, teaches such compositions (nucleic acid (or plasmid) encoding HIV-1 consensus Clade (or subtype) A antigen (as well as others including subtype B, C, and D) and protein encoding HIV-1 consensus Clade (or subtype) A antigen (as well as others such as subtype B (elected embodiment), C, and D). One of ordinary skill in the art would have been motivated to use the first and second vaccine compositions of Weiner et al. in the method of Gupta et al. since Gupta et al. teaches the added advantage and benefits of using or including other HIV immunogens (in addition to HIV-1 consensus Clade (or subtype) A antigen (nucleic acid and protein)) as part of a multivalent or cocktail combination composition and regimens of administration thereof (including DNA prime and protein boost)(See MPEP 2144.06: SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE; see also MPEP 2144.06:1. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
As to the immunization regimens as recited in claims 11-13, 15-20, such recitations (independent or sequential administration; wherein the first vaccine is administered at a second time, and wherein the second time is within 12 hours (as recited in claim 13); wherein the second vaccine is administered at least about 48 hours after the first vaccine (as recited in claims 15, 16); wherein the second vaccine is administered a second time at least about 48 hours after the first administration of the second vaccine (as recited in claims 17, 18); wherein the first vaccine is administered 2 times, each administration of the first vaccine being spaced in time from the other administrations of the first vaccine (as recited in claim 19); wherein the second vaccine is administered 2 times, each administration of the second vaccine being spaced in time from the other administrations of the second vaccine (as recited in claim 20)) are considered to be those parameters determined by routine optimization according to one of ordinary skill in the art in view of the teachings of Weiner et al. in view of Gupta et al. as explained above (See MPEP 2144).
As to claim 1, in view of the instant claim language, such results are considered to merely considered to follow from the composition as recited in claim 1 (see MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);... In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for administering the first and second vaccines as taught by Weiner et al. with the method as taught by Gupta et al. There would have been a reasonable expectation of success given the underlying materials (HIV-1 subtype consensus antigens; plasmid vaccines; protein vaccines as taught by both Weiner et al. and Gupta et al.) and methods (DNA prime and protein boost as taught by both Weiner et al. and Gupta et al.; combination of antigens to form immunogenic compositions as taught by both Weiner et al. and Gupta et al.; determination of immunization regimens according to routine optimization as taught by both Weiner et al. and Gupta et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

				Response to Arguments
Turning to applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To reiterate as indicated above and previously, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the claimed invention in view of Weiner et al. in view of Gupta et al. (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). Weiner et al. already teaches inducing anti-HIV immune responses [0012]. Gupta et al. already teaches:  The consensus sequences of the present invention are particularly advantageous because they are based on the antigen sequences of a large number of different HIV-1 Clade A strains, and also because they are based on the sequences of antigens from recently isolated HIV-1 Clade A strains. Accordingly, the consensus sequences of the present invention have superior biological relevance as compared to previously generated HIV-1 Clade A consensus sequences [0011]; as well as teaching and suggesting a variety of prime-boost regimens, especially DNA prime-Adenovirus boost regimens. In these methods, one or more priming immunizations are followed by one or more boosting immunizations. The actual immunogenic composition can be the same or different for each immunization and the type of immunogenic composition (e.g., containing protein or expression vector), the route, and formulation of the immunogens can also be varied [0100].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.: improved results) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, applicant has not appeared to demonstrate that such results are beyond additive and, for example, synergistic. As indicated above and previously, Gupta et al. already teaches or suggests that: immunization schedules include prime-boost regimens, especially DNA prime-adenovirus boost regimens; the immunogenic compositions can be the same or different for each immunization and the type of immunogenic composition, the route, and formulation of the immunogens can also be varied; it should be readily apparent to one of skill in the art that there are several permutations that are encompassed using the DNA, bacterial and viral expression vectors of the invention to provide priming and boosting regimens [0100](as recited in claims 1, 12, 14). Thus, Gupta et al. is not so limited as applicant contends. 
Further, in response to applicant's argument that first multivalent plasmid vaccine and boosting with a second single clade peptide vaccine resulted in four times more IFN-y+-secreting CD8+ T-cells than IFN- Y+-secreting CD4+ T-cells and higher IL-2+ -secreting CD4+ and CD8+ T-cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The rejection is maintained for reasons of record.

6. (previous rejection, maintained as to claim 6; withdrawn as to claim 8; new, necessitated by amendment as to claim 21) Claims 6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. in view of Gupta et al. as applied to claims 1-5, 11-21 above, and further in view of Lusso et al. (US20150313990; previously cited).
See claims 6, 21 as submitted 1/11/2021. 
Applicant contends: Lusso et al. does not cure the deficiencies; the present invention is based on the unexpected finding that a DNA prime followed by recombinant boost increases T-cell and antibody functionality over either independently.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. To reiterate, see the teachings of Weiner et al. in view of Gupta et al. above.
Weiner et al. in view of Gupta et al. do not teach gpl20 antigen.
Lusso et al. teaches HIV neutralizing peptides, nucleic acids encoding these, and methods for treatment of HIV-1 infection (abstract); including use of consensus subtype B gpl20 [0018,0199],
One of ordinary skill in the art would have been motivated to use the antigen as taught by Lusso et al. in the method as taught by Weiner et al. in view of Gupta et al. Weiner et al. in view of Gupta et al. teach methods of inducing immune response against HIV-1 comprising use of HIV-1 consensus subtype B antigen, and Lusso et al., which also teaches methods of inducing immune response against HIV-1 and consensus antigen, teaches such a consensus subtype B antigen (See MPEP 2144.06: SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE).
One of ordinary skill in the art would have had a reasonable expectation of success for using the antigen as taught by Lusso et al. in the method as taught by Weiner et al. in view of Gupta et al. There would have been a reasonable expectation of success given the underlying materials (HIV-1 subtype consensus antigens as taught by both Weiner et al. and Gupta et al. and Lusso et al.) and methods (inducing immune response against HIV as taught by both Weiner et al. and Gupta et al. and Lusso et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

				Response to Arguments
Turning to applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

Conclusion
7. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648